                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

Rockhurst University, et al.                          )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       Case No. 4:20-CV-00581-BCW
                                                      )
Factory Mutual Insurance Company,                     )
                                                      )
                       Defendant.                     )
                                                      )


   DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S ANSWER TO
PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR
                            JURY TRIAL

       Defendant Factory Mutual Insurance Company (“FM Global”), by and through its counsel,

responds as follows to the allegations set forth in the First Amended Class Action Complaint and

Demand for Jury Trial (“First Amended Complaint”) filed by Plaintiffs Rockhurst University

(“Rockhurst”) and Maryville University (“Maryville”) on March 11, 2021 (Doc. 41). To the extent

not specifically admitted herein, all of the allegations of the First Amended Complaint are denied.

                                     SUMMARY OF ACTION

       1.      FM Global refers the Court to Policy No. 1053942 between FM Global and

Rockhurst (“the Rockhurst Policy”) and Policy No. 1053940 between FM Global and Maryville

(“the Maryville Policy”) (collectively, “the Policies”) for their terms, conditions, limitations, and

exclusions. FM Global denies the allegations in Paragraph 1, except admits that subject to various

terms, conditions, limitations, and exclusions, each of the Policies states that it “covers property,

as described in the Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as

hereinafter excluded, while located as described in this Policy,” that the coverage afforded by the

Rockhurst Policy is subject to various limitations, including a maximum limit of liability in an
occurrence of $278,126,000, that the coverage afforded by the Maryville Policy is subject to

various limitations, including a maximum limit of liability in an occurrence of $314,116,000, and

that FM Global issued insurance policies to Plaintiffs in exchange for the payment of premiums

during the period from July 1, 2019 to July 1, 2020.

       2.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 2.

       3.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 3, except admits that institutions of higher education provide

education for students.

       4.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 4.

       5.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 5.

       6.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 6.

       7.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 7.

       8.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 8.

       9.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 9.

       10.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 10.



                                                2
                                                                                       WA 16403828.1
       11.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 11, except admits that FM Global issued the Policies to Plaintiffs

in exchange for the payment of premiums during the period from July 1, 2019 to July 1, 2020, and

subject to various terms, conditions, limitations, and exclusions, each of the Policies states that it

“covers property, as described in the Policy, against ALL RISKS OF PHYSICAL LOSS OR

DAMAGE, except as hereinafter excluded, while located as described in this Policy.” FM Global

refers the Court to the Policies for all of their terms, conditions, limitations, and exclusions.

       12.     FM Global denies the allegations in Paragraph 12, except admits that it issued the

Policies to Plaintiffs in exchange for the payment of premiums and that, subject to their terms,

conditions, limitations, and exclusions, each of the Policies provides coverage for certain losses

caused by the actual not suspected presence of “Communicable Disease.” FM Global refers the

Court to the Policies for all of their terms, conditions, limitations, and exclusions.

       13.     FM Global denies the allegations in Paragraph 13. FM Global refers the Court to

the Policies for their terms, conditions, limitations, and exclusions.

       14.     FM Global denies that Plaintiffs’ alleged losses were “threat-based interruptions to

business” or posed “threat-based interruptions to business” and lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 14. FM Global

refers the Court to the Policies for all of their terms, conditions, limitations, and exclusions.

       15.     FM Global denies the allegations in Paragraph 15, except admits that, subject to

their terms, conditions, limitations, and exclusions, the Policies provide coverage for certain losses,

including claims preparation costs and coverage for certain losses caused by the actual not

suspected presence of “Communicable Disease.” FM Global refers the Court to the Policies for

all of their terms, conditions, limitations, and exclusions.



                                                   3
                                                                                           WA 16403828.1
       16.     FM Global denies the allegations in Paragraph 16, except admits that that the

coverage afforded by the Rockhurst Policy is subject to various limitations, including a maximum

limit of liability in an occurrence of $278,126,000, and that the coverage afforded by the Maryville

Policy is subject to various limitations, including a maximum limit of liability in an occurrence of

$314,116,000. FM Global refers the Court to the Policies for all of their terms, conditions,

limitations, and exclusions.

       17.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 17, except admits that it received correspondence from Rockhurst

providing notice of Rockhurst’s intent to make a claim under the Rockhurst Policy and from

Maryville providing notice of Maryville’s intent to make a claim under the Maryville Policy. FM

Global refers the Court to that correspondence for a full and accurate rendition of its contents.

       18.     FM Global denies the allegations in Paragraph 18, except admits that it has

responded in writing to Rockhurst acknowledging Rockhurst’s correspondence and it has

responded in writing to Maryville acknowledging Maryville’s correspondence and that it informed

Plaintiffs that they potentially had coverage under the “COMMUNICABLE DISEASE

RESPONSE” and “INTERRUPTION BY COMMUNICABLE DISEASE” provisions of the

Policies and requested information from Plaintiffs to determine whether the requirements for

coverage had been satisfied. FM Global refers the Court to that correspondence for a full and

accurate rendition of its contents.

       19.     FM Global denies the allegations in Paragraph 19, except admits that it has

responded in writing to Rockhurst acknowledging Rockhurst’s correspondence and it has

responded in writing to Maryville acknowledging Maryville’s correspondence and that FM Global

invited Plaintiffs to provide information showing the actual not suspected presence of a



                                                 4
                                                                                         WA 16403828.1
communicable disease at a location owned, leased or rented by Plaintiffs, access to which has been

limited, restricted or prohibited for more than 48 hours by an order of an authorized governmental

agency or a decision of an Officer of Plaintiffs. FM Global refers the Court to that correspondence

for a full and accurate rendition of its contents.

       20.     FM Global denies the allegations in Paragraph 20, except admits that it has not

made any payments to Rockhurst or Maryville in connection with their notice of claims.

       21.     FM Global denies the allegations in Paragraph 21, except admits that the Policies

could potentially provide coverage for “COMMUNICABLE DISEASE RESPONSE” and

“INTERRUPTION BY COMMUNICABLE DISEASE,” provided that Plaintiffs can establish that

the requisite triggers for coverage have been met.

       22.     FM Global denies the allegations in Paragraph 22.

       23.     FM Global denies the allegations in Paragraph 23 due the reference to FM Global’s

conduct as “particularly galling” and lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 23.

       24.     Paragraph 24 contains a description of Plaintiffs’ legal theories and the relief they

seek rather than allegations of fact to which a response is required. To the extent that Paragraph

24 may be deemed to contain any allegations of fact, FM Global denies those allegations.

                                              PARTIES

       25.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 25.

       26.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 26.

       27.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 27.

                                                     5
                                                                                        WA 16403828.1
       28.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 28.

       29.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 29, except admits that it has issued property insurance policies to

institutions that are members of the College and University Risk Management Association

(“CURMA”), including Plaintiffs.

       30.     FM Global admits the allegations in Paragraph 30.

                                JURISDICTION AND VENUE

       31.     Paragraph 31 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 31 may be deemed to contain any allegations

of fact, FM Global admits that the Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(a) and denies the remaining allegations.

       32.     FM Global admits that venue is proper in this District and that the Rockhurst Policy

covers properties located in Missouri but lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 32.

                                  FACTUAL BACKGROUND

       33.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 33.

       34.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 34.

       35.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 35.

       36.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 36.

                                                 6
                                                                                        WA 16403828.1
       37.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 37.

       38.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 38.

       39.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 39, except admits that Rockhurst sent FM Global a communication

regarding individuals that allegedly tested positive for COVID-19. FM Global refers the Court to

the correspondence between Rockhurst and FM Global for a full and accurate rendition of its

contents.

       40.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in the first sentence of Paragraph 40. FM Global denies the remaining allegations

in Paragraph 40.

       41.      FM Global denies the allegations in the fourth sentence of Paragraph 41 and lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 41.

       42.      FM Global denies the allegations in the second sentence of Paragraph 42 and lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 42.

       43.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 43.

       44.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 44.




                                                 7
                                                                                        WA 16403828.1
       45.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 45.

       46.      FM Global denies the allegations in Paragraph 46.

       47.      FM Global denies the allegations in Paragraph 47.

       48.      FM Global denies the allegations in Paragraph 48.

       49.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of whether Plaintiffs’ insured property has been subject to a variety of COVID-19-related

limitations, restrictions, and prohibitions, admits that various national, state, and local

governments issued orders related to COVID-19, and denies the remaining allegations in

Paragraph 49.

       50.      FM Global denies the allegations in Paragraph 50.

       51.      FM Global denies the allegations in the first sentence of Paragraph 51 and lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 51.

The Coronavirus and the COVID-19 Pandemic

       52.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 52.

       53.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegation that COVID-19 is “uniquely resilient” and admits the remaining allegations in

Paragraph 53.

       54.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 54, except admits that the CDC has issued guidance about the virus

and the spread of the virus, to which FM Global refers the Court for its complete contents.



                                                 8
                                                                                        WA 16403828.1
       55.     FM Global denies the allegations in Paragraph 55, except admits that the World

Health Organization declared COVID-19 to be a pandemic on March 11, 2020.

       56.     FM Global denies that COVID-19 causes direct physical loss or damage to

property. FM Global lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 56, except admits that the CDC has issued guidance about

the virus and the spread of the virus and that state and local governments issued orders related to

COVID-19, to which FM Global refers the Court for its complete contents.

       57.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 57.

       58.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 58.

       59.     FM Global admits the allegations in Paragraph 59.

       60.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 60.

       61.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 61.

       62.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 62, except admits that state and local governments issued orders

relating to COVID-19.

       63.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 63, except admits that the CDC has issued guidance about the virus

and the spread of the virus, to which FM Global refers the Court for its complete contents.




                                                9
                                                                                       WA 16403828.1
       64.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 64, except admits that the New England Journal of Medicine has

issued a Correspondence titled “Droplets and Aerosols in the Transmission of SARS-CoV-2”, to

which FM Global refers the Court for its complete contents.

       65.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 65, except admits that the National Institutes of Health has issued

a News Release titled “New coronavirus stable for hours on surfaces,” to which FM Global refers

the Court for its complete contents.

       66.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 66.

       67.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 67 and refers the Court to the study for its complete contents.

       68.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 68, except admits that on April 2, 2020, Nature.com published an

article called “Is the coronavirus airborne? Experts can’t agree” and that the quoted language

appears in the article, to which FM Global refers the Court for its complete contents.

       69.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 69, except admits that the University of Minnesota’s Center for

Infectious Disease Research and Policy has published an article titled “Study finds evidence of

COVID-19 in air, on hospital surfaces,” to which FM Global refers the Court for its complete

contents.

       70.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 70, except admits that the University of Minnesota’s Center for



                                                10
                                                                                         WA 16403828.1
Infectious Disease Research and Policy has published an article titled “Study finds evidence of

COVID-19 in air, on hospital surfaces,” to which FM Global refers the Court for its complete

contents.

       71.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 71, except admits that bioRxiv published a preprint titled

“Aerodynamic Characteristics and RNA Concentration of SARS-CoV-2 Aerosol in Wuhan Hospitals

during COVID-19 Outbreak,” to which FM Global refers the Court for its complete contents.

       72.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 72, except admits that Science Magazine has published an article

titled “You may be able to spread coronavirus just by breathing, new report finds,” and the quoted

language appears in the article, to which FM Global refers the Court for its complete contents.

       73.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 73.

       74.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 74, except admits that Virology Journal has published an article

titled “The effect of temperature on persistence of SARS-CoV-2 on common surfaces,” to which FM

Global refers the Court for its complete contents.

       75.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 75, except admits that Science Daily has published an article titled

“New research on SARS-CoV-2 virus ‘survivability,’” to which FM Global refers the Court for its

complete contents.

       76.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 76.



                                                11
                                                                                        WA 16403828.1
       77.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 77, except admits that Oxford University Press has published an

article titled “Severe Acute Respiratory Syndrome Beyond Amoy Gardens: Completing the Incomplete

Legacy,” to which FM Global refers the Court for its complete contents.

       78.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 78.

       79.      FM Global denies that the Coronavirus and the COVID-19 pandemic cause

physical loss or damage to property, admits that state and local governments issued orders relating

to COVID-19, and lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 79.

       80.      FM Global denies that the Coronavirus and the COVID-19 pandemic caused

physical loss or damage to Plaintiffs’ insured locations, admits that (1) state and local governments

issued orders relating to COVID-19 and (2) the CDC has issued guidance about the virus and the

spread of the virus, to which FM Global refers the Court for its complete contents, and lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 80.

The SARS-CoV-2 Virus Causes Actual Physical Damage, Including Adverse Alteration

       81.      FM Global denies the allegations in Paragraph 81.

       82.      FM Global denies that the virus causes physical loss or damage to property, and

lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 82.

       83.      FM Global admits the allegations in Paragraph 83.

       84.      FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 84.

                                                 12
                                                                                         WA 16403828.1
       85.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 85.

       86.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 86.

       87.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 87.

       88.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 88.

       89.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 89.

       90.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 90.

       91.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 91.

       92.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 92.

       93.     FM Global denies that the virus alters physical objects and lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 93.

       94.     FM Global lacks knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 94.

       95.     FM Global denies the allegations in Paragraph 95.

Plaintiffs’ FM Global Advantage Policy

       96.     FM Global denies the allegations in Paragraph 96, except admits that it issued

insurance policies to Plaintiffs in exchange for the payment of premiums during the period from

                                                 13
                                                                                         WA 16403828.1
July 1, 2019 to July 1, 2020. FM Global further admits that the Policies contain a section entitled

“TIME ELEMENT” and that the coverage afforded by the Rockhurst Policy is subject to various

limitations, including a maximum limit of liability in an occurrence of $278,126,000, and that the

coverage afforded by the Maryville Policy is subject to various limitations, including a maximum

limit of liability in an occurrence of $314,116,000. FM Global refers the Court to the Policies for

all of their terms, conditions, limitations, and exclusions.

       97.     FM Global admits that its practice is to draft property insurance policies in

consultation with the insured and/or its broker.

       98.     FM Global admits that the Rockhurst Policy’s Schedule of Locations includes

“1100 Rockhurst Road, Kansas City, Missouri, 64110-2561” and that the Maryville Policy’s

Schedule of Locations includes “13550 Conway Road, Saint Louis, Missouri 63141-7232.”

       99.     FM Global denies the allegations in Paragraph 99, except admits that the Policies

provide coverage for all risks of physical loss or damage, subject to various terms, conditions,

limitations, and exclusions.

       100.    Paragraph 100 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 100 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       101.    Paragraph 101 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 101 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       102.    FM Global admits that the term “physical” does not appear in the Definitions

section of the Policies but otherwise denies the allegations in Paragraph 102 and states that the

terms in the Policies must be given their plain and ordinary meaning and read in context with the



                                                   14
                                                                                       WA 16403828.1
other language, including definitions, throughout the documents. FM Global refers the Court to

the Policies for all of their terms, conditions, limitations, and exclusions.

       103.     FM Global admits that the term “physical loss” does not appear in the Definitions

section of the Policies but otherwise denies the allegations in Paragraph 103 and states that the

terms in the Policies must be given their plain and ordinary meaning and read in context with the

other language, including definitions, throughout the documents. FM Global refers the Court to

the Policies for all of their terms, conditions, limitations, and exclusions.

       104.     FM Global admits that the term “damage” does not appear in the Definitions section

of the Policies but otherwise denies the allegations in Paragraph 104 and states that the terms in

the Policies must be given their plain and ordinary meaning and read in context with the other

language, including definitions, throughout the documents. FM Global refers the Court to the

Policies for all of their terms, conditions, limitations, and exclusions.

       105.     FM Global admits that the phrase “physical loss or damage” does not appear in the

Definitions section of the Policies but otherwise denies the allegations in Paragraph 105 and states

that the terms in the Policies must be given their plain and ordinary meaning and read in context

with the other language, including definitions, throughout the documents. FM Global refers the

Court to the Policies for all of their terms, conditions, limitations, and exclusions.

       106.     FM Global denies the allegations in Paragraph 106.

       107.     FM Global denies the allegations in Paragraph 107 and states that the litigation

referenced in Paragraph 107 did not involve coverage under an FM Global policy and involved

coverage for mold, not a virus, under a “Life Sciences” policy issued to a biopharmaceutical

manufacturer.




                                                  15
                                                                                         WA 16403828.1
       108.     FM Global denies the allegations in Paragraph 108, except admits that it issued

insurance policies to Plaintiffs in exchange for the payment of premiums during the period from

July 1, 2019 to July 1, 2020.

       109.     FM Global denies the allegations in Paragraph 109.

       110.     FM Global admits that Plaintiffs paid annual policy premiums in connection with

the Policies.

       111.     FM Global admits the allegations in Paragraph 111.

       112.     FM Global admits that it issued the Policies to Plaintiffs in exchange for the

payment of premiums during the period from July 1, 2019 to July 1, 2020 but otherwise denies the

allegations in Paragraph 112.

The Policy’s “All Risks” Coverage Is Triggered

       113.     Paragraph 113 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 113 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       114.     FM Global denies the allegations in Paragraph 114, except admits that subject to

various terms, conditions, limitations, and exclusions, each of the Policies states that it “covers

property, as described in the Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,

except as hereinafter excluded, while located as described in this Policy” and that the Policies both

contain a section entitled “TIME ELEMENT.” FM Global refers the Court to the Policies for the

complete wording of those provisions and all other terms, conditions, limitations, and exclusions.

       115.     Paragraph 115 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 115 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 115. FM Global refers the Court to the



                                                 16
                                                                                         WA 16403828.1
Policies for the complete wording of that provision and all other terms, conditions, limitations, and

exclusions.

       116.    Paragraph 116 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 116 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 116. FM Global refers the Court to the

Policies for the complete wording of that provision and all other terms, conditions, limitations, and

exclusions.

       117.    Paragraph 117 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 117 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 117, except admits that the Policies both

contain a provision entitled “Communicable Disease Response.” FM Global refers the Court to

the Policies for the complete wording of that provision and all other terms, conditions, limitations,

and exclusions.

       118.    Paragraph 118 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 118 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 118, except admits that the Policies both

contain a section entitled “TIME ELEMENT.” FM Global refers the Court to the Policies for the

complete wording of that provision and all other terms, conditions, limitations, and exclusions.

       119.    Paragraph 119 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 119 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 119, except admits that the Policies both

contain a section entitled “INTERRUPTION BY COMMUNICABLE DISEASE.” FM Global

refers the Court to the Policies for their complete terms, conditions, limitations, and exclusions.



                                                 17
                                                                                         WA 16403828.1
       120.    FM Global denies the allegations in Paragraph 120, except admits that the Policies

contain an exclusion for “Contamination,” provisions entitled “Communicable Disease Response”

and “INTERRUPTION BY COMMUNICABLE DISEASE,” and definitions for “communicable

disease” and “contamination” and that the language excerpted in Paragraph 120 is accurately

quoted. FM Global refers the Court to the Policies for all of their terms, conditions, limitations,

and exclusions.

       121.    Paragraph 121 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 121 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 121. FM Global refers the Court to the

Policies for all of their terms, conditions, limitations, and exclusions.

       122.    Paragraph 122 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 122 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 122. FM Global refers the Court to the

Policies for all of their terms, conditions, limitations, and exclusions.

       123.    Paragraph 123 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 123 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

Loss or Damage to Property and Direct Time Element Losses

       124.    FM Global denies the allegations in Paragraph 124, except admits that the Policies

provide coverage for physical loss or damage, subject to various terms, conditions, limitations, and

exclusions. FM Global refers the Court to the Policies for all of their terms, conditions, limitations,

and exclusions.




                                                  18
                                                                                           WA 16403828.1
       125.    Paragraph 125 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 125 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       126.    Paragraph 126 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 126 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 126.

       127.    Paragraph 127 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 127 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 127, except admits that the Policies contain

a section entitled “TIME ELEMENT” and that the language excerpted in Paragraph 127 accurately

quotes a portion of the provision. FM Global refers the Court to the Policies for the complete

wording of that provision and all other terms, conditions, limitations, and exclusions.

       128.    Paragraph 128 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 128 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 128, except admits that the Policies both

contain a section entitled “TIME ELEMENT COVERAGES” and that the language excerpted in

Paragraph 128 accurately quotes a portion of the provision. FM Global refers the Court to the

Policies for the complete wording of that provision and all other terms, conditions, limitations, and

exclusions.

       129.    Paragraph 129 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 129 may be deemed to contain any allegations

of fact, FM Global denies those allegations.




                                                 19
                                                                                          WA 16403828.1
       130.    FM Global denies the allegations of Paragraph 130 except to admit that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to the correspondence for a full and accurate rendition of their contents.

Losses Due to Orders of Civil Authority

       131.    Paragraph 131 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 131 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 131, except admits that the Policies contain

a provision for “CIVIL OR MILITARY AUTHORITY.” FM Global refers the Court to the

Policies for the complete wording of that provision and all other terms, conditions, limitations, and

exclusions.

       132.    FM Global denies the allegations in Paragraph 132, except admits that the Policies

contain a provision for “CIVIL OR MILITARY AUTHORITY,” and the language excerpted in

Paragraph 132 accurately quotes a portion of the provision. FM Global refers the Court to the

Policies for the complete wording of that provision and all other terms, conditions, limitations, and

exclusions.

       133.    Paragraph 133 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 133 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 133, except admits that the Policies contain

a provision for “CIVIL OR MILITARY AUTHORITY,” and that the Policies contain Applicable

Limits of Liability/Time Limits of 30 days for CIVIL OR MILITARY AUTHORITY. FM Global

refers the Court to the Policies for the complete wording of that provision and all other terms,

conditions, limitations, and exclusions.




                                                 20
                                                                                         WA 16403828.1
       134.    Paragraph 134 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 134 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 134.

       135.    Paragraph 135 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 135 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       136.    Paragraph 136 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 136 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       137.    Paragraph 137 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 137 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       138.    FM Global denies those allegations in Paragraph 138 except to admit that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to the correspondence for a full and accurate rendition of their contents.

Losses Due to Impairment of Ingress or Egress

       139.    Paragraph 139 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 139 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 139, except admits that the Policies contain

a provision for “INGRESS/EGRESS.” FM Global refers the Court to the Policies for the complete

wording of that provision and all other terms, conditions, limitations, and exclusions.

       140.    FM Global denies the allegations in Paragraph 140, except admits that the Policies

contain a provision for “INGRESS/EGRESS,” and the language excerpted in Paragraph 140



                                                21
                                                                                          WA 16403828.1
accurately quotes a portion of the provision. FM Global refers the Court to the Policies for the

complete wording of that provision and all other terms, conditions, limitations, and exclusions.

       141.    Paragraph 141 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 141 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       142.    Paragraph 142 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 142 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       143.    FM Global denies the allegations in Paragraph 143 except to admit that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to that correspondence for a full and accurate rendition of their contents.

Communicable Disease Response

       144.    FM Global denies the allegations in Paragraph 144, except admits that the Policies

contain a provision entitled “Communicable Disease ResponsE.” FM Global refers the Court to

the Policies for the complete wording of that provision and all other terms, conditions, limitations,

and exclusions.

       145.    FM Global denies the allegations in Paragraph 145, except admits that the Policies

contain a provision entitled “Communicable Disease Response” and that the language excerpted

in Paragraph 145 is accurately quoted. FM Global refers the Court to the Policies for the complete

wording of that provision and all other terms, conditions, limitations, and exclusions.

       146.    Paragraph 146 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 146 may be deemed to contain any allegations

of fact, FM Global admits the allegations in Paragraph 146.



                                                 22
                                                                                          WA 16403828.1
       147.    FM Global lacks knowledge and information sufficient to form a belief as to

whether there was the “actual not suspected presence of COVID-19” on Plaintiffs’ premises and,

accordingly, denies that Plaintiffs have established that coverage has been triggered under the

Policies.

       148.    FM Global lacks knowledge and information sufficient to form a belief as to the

truth of the allegations in Paragraph 148.

       149.    Paragraph 149 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 149 may be deemed to contain any allegations

of fact, FM Global lacks knowledge and information sufficient to form a belief as to whether there

was the “actual not suspected presence of COVID-19” on Plaintiffs’ premises and, accordingly,

denies that Plaintiffs have established that coverage has been triggered under the Policies.

       150.    FM Global denies those allegations in Paragraph 150 except to admit that it sent

correspondence to Rockhurst and it to Maryville regarding their claims for coverage and refers the

Court to that correspondence for a full and accurate rendition of their contents.

Interruption by Communicable Disease

       151.    FM Global denies the allegations in Paragraph 151, except admits that the Policies

contain a provision entitled “INTERRUPTION BY Communicable Disease.” FM Global refers

the Court to the Policies for the complete wording of that provision and all other terms, conditions,

limitations, and exclusions.

       152.    FM Global denies the allegations in Paragraph 152, except admits that the Policies

contain a provision entitled “INTERRUPTION BY Communicable Disease” and that the language

excerpted is accurately quoted. FM Global refers the Court to the Policies for the complete

wording of that provision and all other terms, conditions, limitations, and exclusions.



                                                 23
                                                                                          WA 16403828.1
       153.    Paragraph 153 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 153 may be deemed to contain any allegations

of fact, FM Global admits the allegations in Paragraph 153.

       154.    FM Global lacks knowledge and information sufficient to sufficient to form a belief

as to whether there was the “actual not suspected presence of COVID-19” on Plaintiffs’ premises

and, accordingly, denies that Plaintiffs have established that coverage has been triggered under the

Policies.

       155.    FM Global lacks knowledge and information sufficient to sufficient to form a belief

as to whether there was the “actual not suspected presence of COVID-19” on Plaintiffs’ premises

and, accordingly, denies that Plaintiffs have established that coverage has been triggered under the

Policies.

       156.    Paragraph 156 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 156 may be deemed to contain any allegations

of fact, FM Global lacks knowledge and information sufficient to sufficient to form a belief as to

whether there was the “actual not suspected presence of COVID-19” on Plaintiffs’ premises and,

accordingly, denies that Plaintiffs have established that coverage has been triggered under the

Policies.

       157.    FM Global denies those allegations in Paragraph 157 except to admit that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to that correspondence for a full and accurate rendition of their contents.

       158.    Paragraph 158 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 158 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 158, except admits that Policies contain



                                                24
                                                                                        WA 16403828.1
provisions for “EXPEDITING COSTS,” and “EXTRA EXPENSES.” FM Global refers the Court

to the Policies for all of their terms, conditions, limitations, and exclusions.

       159.    FM Global denies the allegations in Paragraph 159, except admits that the Policies

contain provisions for “EXPEDITING COSTS” and that the language excerpted is accurately

quoted. FM Global refers the Court to the Policies for all of their terms, conditions, limitations,

and exclusions.

       160.    FM Global denies the allegations in Paragraph 160, except admits that the Policies

contain provisions for “EXTRA EXPENSE” and that the language excerpted is accurately quoted.

FM Global refers the Court to the Policies for all of their terms, conditions, limitations, and

exclusions.

       161.    Paragraph 161 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 161 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 161.

       162.    Paragraph 162 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 162 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 162.

       163.    FM Global denies those allegations in Paragraph 163 except to admit that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to that correspondence for a full and accurate rendition of their contents.

Protection and Preservation of Property

       164.    FM Global denies the allegations in Paragraph 164, except admits that the Policies

contain provisions for “PROTECTION AND PRESERVATION OF PROPERTY.” FM Global

refers the Court to the Policies for all of their terms, conditions, limitations, and exclusions.



                                                  25
                                                                                           WA 16403828.1
       165.    FM Global denies the allegations in Paragraph 165, except admits that the Policies

both contain provisions for “PROTECTION AND PRESERVATION OF PROPERTY” and that

the language excerpted is accurately quoted. FM Global refers the Court to the Policies for all of

their terms, conditions, limitations, and exclusions.

       166.    FM Global denies the allegations in Paragraph 166.

       167.    FM Global denies the allegations in Paragraph 167.

       168.    Paragraph 168 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 168 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       169.    FM Global denies those allegations in Paragraph 169, except admits that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to that correspondence for a full and accurate rendition of their contents.

Claims Preparation Costs

       170.    FM Global denies the allegations in Paragraph 170, except admits that the Policies

contain provisions for “CLAIMS PREPARATION COSTS.” FM Global refers the Court to the

Policies for all of their terms, conditions, limitations, and exclusions.

       171.    FM Global denies the allegations in Paragraph 171, except admits that the Policies

contain provisions for “CLAIMS PREPARATION COSTS.” FM Global refers the Court to the

Polices for all of their terms, conditions, limitations, and exclusions.

       172.    Paragraph 172 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 172 may be deemed to contain any allegations

of fact, FM Global lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 172.



                                                  26
                                                                                        WA 16403828.1
       173.    Paragraph 173 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 173 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 173.

       174.    FM Global denies those allegations in Paragraph 174, except admits that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage and refers the

Court to that correspondence for a full and accurate rendition of their contents.

Other Available Coverages

       175.    Paragraph 175 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 175 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

No Exclusion Impacts Coverages

       176.    FM Global denies the allegations in Paragraph 176.

The “Contamination Exclusion” Does Not Apply to Plaintiffs’ Claim

       177.    FM Global denies the allegations in Paragraph 177, except admits that the Policies

contain an exclusion for “Contamination” and that the language excerpted in Paragraph 177 is

accurately quoted. FM Global refers the Court to the Policies for all of their terms, conditions,

limitations, and exclusions.

       178.    Paragraph 178 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 178 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       179.    Paragraph 179 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 179 may be deemed to contain any allegations

of fact, FM Global denies those allegations.



                                                27
                                                                                      WA 16403828.1
The Policy’s Communicable Disease Sublimit Does Not Cap Plaintiffs’ Recovery

       180.     Paragraph 180 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 180 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 180, except admits that the Policies contain

provisions    entitled   “Communicable     Disease   Response”     and   “INTERRUPTION         BY

COMMUNICABLE DISEASE.” FM Global refers the Court to the Policies for the complete

wording of those provisions and all other terms, conditions, limitations, and exclusions.

       181.     FM Global denies the allegations in Paragraph 181, except admits that in the

Policies, the “COMMUNICABLE DISEASE RESPONSE” provision appears under the

subsection “OTHER ADDITIONAL COVERAGES.”

       182.     FM Global denies the allegations in Paragraph 182, except admits that in the

Rockhurst Policy and Maryville Policy, the “INTERRUPTION BY COMMUNICABLE

DISEASE” provision appears under the subsection “ADDITIONAL TIME ELEMENT

COVERAGE EXTENSIONS.”

       183.     FM Global denies the allegations in Paragraph 183.

       184.     FM Global denies the allegations in Paragraph 184.

       185.     Paragraph 185 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 185 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       186.     Paragraph 186 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 186 may be deemed to contain any allegations

of fact, FM Global denies those allegations.




                                                28
                                                                                       WA 16403828.1
       187.    Paragraph 187 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 187 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       188.    Paragraph 188 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 188 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

                              CLASS ACTION ALLEGATIONS

       189.    Paragraph 189 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 189 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       190.    Paragraph 190 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 190 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       191.    Paragraph 191 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 191 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       192.    Paragraph 192 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 192 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       193.    Paragraph 193 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 193 may be deemed to contain any allegations

of fact, FM Global denies those allegations.




                                               29
                                                                                      WA 16403828.1
       194.    Paragraph 194 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 194 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       195.    Paragraph 195 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 195 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       196.    Paragraph 196 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 196 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       197.    Paragraph 197 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 197 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       198.    Paragraph 198 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 198 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

                        COUNT I: DECLARATORY JUDGMENT
          (Individually and on behalf of Nationwide Declaratory Judgment Class,
                         CURMA Subclass and Missouri Subclass)

       199.    FM Global incorporates by reference each of the responses set forth in response to

the preceding paragraphs.

       200.    Paragraph 200 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent Paragraph 200 may be deemed to contain any allegations of

fact, FM Global denies those allegations.

       201.    Paragraph 201 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent Paragraph 201 may be deemed to contain any allegations of

                                               30
                                                                                      WA 16403828.1
fact, FM Global denies those allegations, except admits that the Policies constitute written

contracts.

       202.    FM Global denies the allegations in Paragraph 202, except admits that it received

correspondence from Rockhurst and from Maryville providing notice of their intent to make a

claim under the Rockhurst Policy and the Maryville Policy. FM Global refers the Court to that

correspondence for a full and accurate rendition of its contents.

       203.    FM Global denies the allegations in Paragraph 203, except admits that it sent

correspondence to Rockhurst and to Maryville regarding their claims for coverage. FM Global

refers the Court to that correspondence for a full and accurate rendition of their contents.

       204.    FM Global denies the allegations in the first sentence of Paragraph 204. The

remaining allegations constitute a summary of Plaintiffs’ legal theories rather than allegations of

fact to which a response is required. To the extent they may be deemed to contain any allegations

of fact, FM Global lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 204.

       205.    Paragraph 205 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 205 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       206.    Paragraph 206 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 206 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

       207.    Paragraph 207 contains a description of the relief that Plaintiffs seek rather than

allegations of fact to which a response is required. To the extent that Paragraph 207 may be deemed

to contain any allegations of fact, FM Global denies those allegations.



                                                 31
                                                                                         WA 16403828.1
        208.    Paragraph 208 contains a description of the relief that Plaintiffs seek rather than

allegations of fact to which a response is required. To the extent that Paragraph 208 may be deemed

to contain any allegations of fact, FM Global denies those allegations.

      COUNT II: BREACH OF CONTRACT AND/OR ANTICIPATORY BREACH
               (Individually and on behalf of Nationwide Breach Class,
                      CURMA Subclass and Missouri Subclass)

        209.    FM Global incorporates by reference each of the responses set forth in response to

the preceding paragraphs.

        210.    Paragraph 210 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 210 may be deemed to contain any allegations

of fact, FM Global denies the allegations in Paragraph 210, except admits that Plaintiffs paid

annual premiums.

        211.    FM Global denies the allegations in Paragraph 211, except admits that the Policies

are valid and enforceable contracts.

        212.    Paragraph 212 contains legal conclusions rather than allegations of fact to which a

response is required. To the extent that Paragraph 212 may be deemed to contain any allegations

of fact, FM Global denies those allegations.

                                       PRAYER FOR RELIEF

        FM Global denies that Plaintiffs have any valid claim and denies that Plaintiffs are

entitled to any of the relief requested in their Prayer for Relief.

                                   AFFIRMATIVE DEFENSES

        FM Global asserts the following affirmative defenses. Each defense is asserted as to all

claims against FM Global. By asserting the following defenses, FM Global does not concede or

admit that it has the burden of proof or persuasion on any such defense. FM Global specifically

reserves and does not waive any and all additional, separate, or other affirmative defenses that it

                                                  32
                                                                                        WA 16403828.1
may have, or which may be revealed by further investigation in this matter.

       As separate and distinct affirmative defenses, FM Global states as follows:

                               FIRST AFFIRMATIVE DEFENSE

       The First Amended Complaint fails to state a cause of action upon which relief may be

granted.

                             SECOND AFFIRMATIVE DEFENSE

       There is no coverage for any of Plaintiffs’ claims under the Communicable Disease

Response provision of the Rockhurst Policy and the Maryville Policy (collectively, “the Policies”)

because Plaintiffs have not satisfied the requirements to trigger coverage.

                               THIRD AFFIRMATIVE DEFENSE

       There is no coverage for any of Plaintiffs’ claims under the remaining provisions of the

Policies because Plaintiffs have not satisfied the requirements to trigger coverage, including the

requirement for physical loss or damage.

                             FOURTH AFFIRMATIVE DEFENSE

       The Policies each provide in part: “This Policy excludes the following unless directly

resulting from other physical damage not excluded by this Policy: 1) contamination, and any cost

due to contamination including the inability to use or occupy property or any cost of making

property safe or suitable for use or occupancy. If contamination due only to the actual not

suspected presence of contaminant(s) directly results from other physical damage not excluded

by this Policy, then only physical damage caused by such contamination may be insured.”

       The Policies define “contaminant” as: “anything that causes contamination.”

       The Policies define “contamination” as: “any condition of property due to the actual or

suspected presence of any foreign substance, impurity, pollutant, hazardous material, poison,



                                                33
                                                                                      WA 16403828.1
toxin, pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing agent,

fungus, mold or mildew.”

       The novel coronavirus is a virus, a pathogen or pathogenic agent, and a disease causing or

illness causing agent and, as such, it is a “contaminant” within the meaning of the Policies, and

any condition of property due to the actual or suspected presence of the novel coronavirus

constitutes “contamination” within the meaning of the Policies.

       Plaintiffs’ claim is barred because Plaintiffs’ alleged loss or losses are caused by or resulted

from contamination related to the novel coronavirus or costs due to contamination related to the

novel coronavirus, including the inability to use or occupy property or the cost of making property

safe or suitable for use or occupancy.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ alleged losses, including any alleged lost Earnings, Profits, or Extra Expense,

are not covered under the Policies because, among other things, the alleged loss or losses did not

result directly from physical loss or damage of the type insured under the Policies.

                               SIXTH AFFIRMATIVE DEFENSE

       The Policies state, in part: “TIME ELEMENT loss as provided in the TIME ELEMENT

COVERAGES and TIME ELEMENT COVERAGE EXTENSIONS of this section of the Policy .

. . is subject to the Policy provisions, including applicable exclusions and deductibles.”

       Plaintiffs’ claims for the loss of Earnings, Profits, Extra Expenses and/or Rental Insurance

are not covered under either the Time Element Coverage or the Time Element Coverage

Extensions of the Policies because the alleged losses were caused by contamination related to the

novel coronavirus or costs due to contamination related to the novel coronavirus, including the




                                                 34
                                                                                           WA 16403828.1
inability to use or occupy property or the costs of making property safe or suitable for use or

occupancy.

                              SEVENTH AFFIRMATIVE DEFENSE

       There is no coverage for Plaintiffs’ claim under the Civil or Military Authority,

Ingress/Egress, or Tuition Fees provisions of the Policies because, among other things, Plaintiffs’

alleged losses did not directly result from physical loss or damage of the type insured.

                               EIGHTH AFFIRMATIVE DEFENSE

       The Policies exclude “indirect or remote loss or damage.” The First Amended Complaint

is barred to the extent it seeks a recovery for indirect loss or damage.

                                 NINTH AFFIRMATIVE DEFENSE

       The Policies exclude “interruption of business, except to the extent provided by the Policy.”

There is no coverage for any alleged interruption of Plaintiffs’ businesses.

                                 TENTH AFFIRMATIVE DEFENSE

       The Policies exclude “loss of market or loss of use.” The First Amended Complaint is

barred to the extent that it seeks a recovery for a loss of market or loss of use.

                             ELEVENTH AFFIRMATIVE DEFENSE

       There is no coverage for Plaintiffs’ claim under the Protection and Preservation of Property

Time Element provision of the Policies because, to the extent Plaintiffs contend that they are

entitled to coverage under this provision, Plaintiffs have not pleaded the elements which would

entitle them to such coverage.

                              TWELFTH AFFIRMATIVE DEFENSE

       FM Global hereby incorporates all of the provisions, exclusions, definitions, and conditions

contained within the Policies under which Plaintiffs purport to sue. The claims asserted are barred,



                                                  35
                                                                                           WA 16403828.1
in whole or in part, by the express terms, conditions, and requirements of the Policies.

                             THIRTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint is barred, in whole or in part, because Plaintiffs seek to

collect amounts in excess of the $1 million sublimit for Communicable Disease Response and

Interruption by Communicable Disease in the Policies and, therefore, would be unjustly enriched

if they obtained the requested relief.

                             FOURTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint is barred, in whole or in part, by the lack of consideration

provided for communicable disease coverage in amounts in excess of the $1 million sublimit for

Communicable Disease Response and Interruption by Communicable Disease in the Policies.

                              FIFTEENTH AFFIRMATIVE DEFENSE

        The Policies state, in part: “No suit, action or proceeding for the recovery of any claim will

be sustained in any court of law or equity unless: 1) the Insured has fully complied with all the

provisions of this Policy . . . .”

        The First Amended Complaint is barred, in whole or in part, due to Plaintiffs’ failure to

comply with the Suit Against the Company provision in the Policies.

                              SIXTEENTH AFFIRMATIVE DEFENSE

        The First Amended Complaint is barred, in whole or in part, due to Plaintiffs’ failure to

comply with the Requirements in Case of Loss provision in the Policies, and, in particular,

subparagraphs 3, 4, and 6 thereof.

                            SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs have not satisfied conditions precedent for a claim of breach of contract.




                                                 36
                                                                                           WA 16403828.1
                           EIGHTEENTH AFFIRMATIVE DEFENSE

       There is no coverage for Plaintiffs’ claim under the Expediting Costs provision of the

Policies because, to the extent Plaintiffs contend that they are entitled to coverage under this

provision, Plaintiffs have not pleaded the elements which would entitle them to such coverage.

                           NINETEETH AFFIRMATIVE DEFENSE

       There is no coverage for Plaintiffs’ claim under the Claims Preparation Costs provision of

the Policies because, to the extent Plaintiffs contend that they are entitled to coverage under this

provision, Plaintiffs have not pleaded the elements which would entitle them to such coverage.

The Claims Preparation Costs provision of the Policies also excludes fees and costs of attorneys.

                           TWENTIETH AFFIRMATIVE DEFENSE

       This action cannot be maintained as a class action because the requirements of Federal

Rule of Civil Procedure 23 are not satisfied.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ claims for relief are barred, in whole or in part, because Plaintiffs failed to

mitigate, reduce, or otherwise avoid the damages that they allegedly suffered.




                                                37
                                                                                        WA 16403828.1
 Dated: March 31, 2021                        By:    /s/ Brian Markley
                                                     Brian Markley, MO 46801
                                                     Madison Perry, MO 68065
                                                     SPENCER FANE LLP
                                                     1000 Walnut, Suite 1400
                                                     Kansas City, MO 64106
                                                     Tel.: (816) 292-8823
                                                     Brian.markley@spencerfane.com
                                                     mperry@spencerfane.com

                                                     Harvey Kurzweil (admitted pro hac vice)
                                                     Kelly A. Librera (admitted pro hac vice)
                                                     George E. Mastoris (admitted pro hac vice)
                                                     Matthew A. Stark (admitted pro hac vice)
                                                     Elizabeth J. Ireland (admitted pro hac vice)
                                                     WINSTON & STRAWN LLP
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     Tel.: (212) 294-6700
                                                     HKurzweil@winston.com
                                                     KLibrera@winston.com
                                                     GMastoris@winston.com
                                                     MStark@winston.com
                                                     EIreland@winston.com

                                                    Attorneys for Defendant
                                                    Factory Mutual Insurance Company


                                CERTIFICATE OF SERVICE

       On March 31, 2021, I caused the forgoing to be served via the Court’s electronic case filing

system upon all counsel of record.


                                             By: /s/ Brian Markley
                                             An Attorney for Defendant




                                               38
                                                                                       WA 16403828.1
